DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a.) reading on claim 1-17 in the reply filed on 4/13/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image acquisition unit” in claim 1;
“observation-image-for-display unit” in claim 1;
“display control unit” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 recite the term “assigns”, e.g. “assigns a first color signal of the observation image to the brightness signal”.  It is unclear what “assigns” means in this context.  Based on the claim language there appears to be a first color signal of the observation image.  The claim does not describe how this color signal is generated or what it is.  There is also a brightness signal of the observation image (“on the basis of the observation image”), which is generated by the observation-image-for-display processing unit.  The claim then requires that the first color signal is “assigned to” the brightness signal to generate a first observation image.  It is unclear what this step is doing.  “assigns” is considered to mean a coupling of sorts, kind of “tagging” or grouping together.  Referring to the specification, [0038] mentions “brightness signal assignment processing” which assigns the brightness signals Y to the Bs-image signals.  First, this processing step is assigning the brightness signal to the Bs-image signal, which is opposite of what is claimed, i.e. the color signal is assigned to the brightness signal.  It is unclear if the ordering of the assignment matters.  Additionally, the specification uses the term “image signal” and not “color signal”, although it does mention “Bs-image signals (first color signals (blue color signals) of the observation image)”.  It is unclear if the term image signal is the same as and can be used interchangeably with color signals or is there is any calculation/modification performed between the two.  The specification lacks detailed description of these terms.  Simply writing “(first color signals (blue color signals) of the observation image)” after “Bs-image signals” does not preclude the possibly of some form of calculation or modification performed to get from one to the other, nor does it properly define these terms as interchangeable.  Therefore the use of these terms in the specification is unclear.  If applicant is using these terms interchangeably, a statement should be made to acknowledge this.
Referring back to the interpretation of “assigns”, [0038] does not further describe what assigning is.  It is unclear if it means to group together, overwrite, arithmetically sum, or tag, or some other interpretation of “assigns”.  The specification then describes the brightness signals Y is converted into brightness signals Ym after the assignment.  No algorithm or explanation is provided as to how Bs is applied to Y to obtain Ym other than to say it “assigns”.  This is not a sufficient written description of the operation of the device.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 17, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the term “assigns”, e.g. “assigns a first color signal of the observation image to the brightness signal”.  It is unclear what “assigns” means in this context.  Based on the claim language there appears to be a first color signal of the observation image.  The claim does not describe how this color signal is generated or what it is.  There is also a brightness signal of the observation image (“on the basis of the observation image”), which is generated by the observation-image-for-display processing unit.  The claim then requires that the first color signal is “assigned to” the brightness signal to generate a first observation image.  It is unclear what this step is doing.  “assigns” is considered to mean a coupling of sorts, kind of “tagging” or grouping together.  Referring to the specification, [0038] mentions “brightness signal assignment processing” which assigns the brightness signals Y to the Bs-image signals.  First, this processing step is assigning the brightness signal to the Bs-image signal, which is opposite of what is claimed, i.e. the color signal is assigned to the brightness signal.  It is unclear if the ordering of the assignment matters.  Additionally, the specification uses the term “image signal” and not “color signal”, although it does mention “Bs-image signals (first color signals (blue color signals) of the observation image)”.  It is unclear if the term image signal is the same as and can be used interchangeably with color signals or is there is any calculation/modification performed between the two.  The specification lacks detailed description of these terms.  Simply writing “(first color signals (blue color signals) of the observation image)” after “Bs-image signals” does not preclude the possibly of some form of calculation or modification performed to get from one to the other, nor does it properly define these terms as interchangeable.  Therefore the use of these terms in the specification is unclear.  If applicant is using these terms interchangeably, a statement should be made to acknowledge this.
Referring back to the interpretation of “assigns”, [0038] does not further describe what assigning is.  It is unclear if it means to group together, overwrite, arithmetically sum, or tag, or some other interpretation of “assigns”.  The specification then describes the brightness signals Y is converted into brightness signals Ym after the assignment.  No algorithm or explanation is provided as to how Bs is applied to Y to obtain Ym other than to say it “assigns”.  This is not a sufficient written description of the operation of the device.
Claim 2 recites “… removes a component of the second color signal … from the first color signal … by first arithmetic processing based on the first color signal”.  It is unclear what the phrase “based on the first color signal of the observation image” means in this context.  The arithmetic step of subtracting the second color signal from the first color signal is considered to be based of the two components of the arithmetic step, i.e. the first and second color signals, therefore it is unclear what the purpose of this phrase is.  It is presumed Applicant intends to further define the scope of the invention, but how this phrase does that is unclear.  For this office action it will be interpreted as redundant emphasis.  Applicant should amend to clarify the claim language.  
Claims 3 and 4 recite a similar phrase, “based on the first color signal … and the second color signal …” which suffers from the same issue.
Claim 16 recites “… wherein the display control unit causes the first observation image … and the second observation image to be displayed while the first observation image … and the second observation image … are switched …”.  This claim limitation “to be displayed” is interpreted to mean the first image and the second image are displayed concurrently and continuously, which conflicts with the latter recited “switched”.  It is unclear what the intent is for the first phrase “to be displayed”.  If Applicant intends for the images to be switched, the first phrase is unnecessarily confusing.  The claim can be simplified to state: “wherein the display control unit causes [[the first observation image for display and the second observation image for display to be displayed while]] the first observation image for display and the second observation image for display [[are]] to be switched at an interval of two or more frames”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US216/0089010 and further in view of Matsuura US2010/0063352.
For claim 1, 
Aoyama disclose(s) an “endoscope system comprising: 
a processor (processor device 16; fig 1, 2; [0044]) configured to function as: 
an image acquisition unit that acquires an observation image (image signal obtaining section 53 as part of processor device 16; fig 2; [0057]); 
an observation-image-for-display processing unit (special image processor unit 67; fig 7; [0063-0068, 0093-0096]) that generates an observation image for display including a brightness signal on the basis of the observation image, assigns a first color signal of the observation image ([0093] BG image signal) to the brightness signal to generate a first observation image for display, and assigns a second color signal of the observation image ([0093] GG image signal) to the brightness signal to generate a second observation image for display ([0093] describes a broadband green light G including a first illumination light to be used in a special observation mode and a second illumination light for additional processing, including selectively enhancing vessels at different depths); and
a display control unit (video signal generator 68; fig 2; [0057]) that causes a display to display the first observation image for display and the second observation image for display”
Aoyama does not disclose
a display control unit that causes a display to “automatically switch and” display the first observation image for display and the second observation image for display.  
Matsuura teaches in the same field of endeavor, automatically switching from a normal light image to a special light image [0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Matsuura into the invention of Aoyama in order to configure the endoscope system e.g. as claimed because it allows viewing multiple images without having to manually toggle the views.
For claim 2, Aoyama disclose(s) the “endoscope system according to claim 1, 
wherein the observation-image-for-display processing unit removes a component of the second color signal of the observation image from the first color signal of the observation image by first arithmetic processing based on the first color signal of the observation image and the second color signal of the observation image (in light of the interpretations given herein, [0065-0066] describes the subtraction of image signals B2 from B1 in order to emphasis vessels of differing depths), and 
the observation-image-for-display processing unit assigns the first color signal of the observation image, which has been subjected to the first arithmetic processing, to the brightness signal to generate the first observation image for display (special image processor unit 67; fig 7; [0063-0068, 0093-0096], in particular, in light of the interpretations given herein, [0063] describes brightness correction processes for the B1 image and B2 image)”.
For claim 3, Aoyama disclose(s) the “endoscope system according to claim 1, 
wherein the observation-image-for-display processing unit removes a component of the second color signal of the observation image from the first color signal of the observation image by first arithmetic processing based on the first color signal of the observation image and the second color signal of the observation image (in light of the interpretations given herein, [0065-0066] describes the subtraction of image signals B2 from B1 in order to emphasis vessels of differing depths), and 
the observation-image-for-display processing unit assigns the second color signal of the observation image, which has been subjected to the second arithmetic processing, to the brightness signal to generate the second observation image for display (special image processor unit 67; fig 7; [0063-0068, 0093-0096], in particular, in light of the interpretations given herein, [0063] describes brightness correction processes for the B1 image and B2 image)”.
For claim 4, Aoyama disclose(s) the “endoscope system according to claim 2, 
wherein the observation-image-for-display processing unit removes a component of the second color signal of the observation image from the first color signal of the observation image by first arithmetic processing based on the first color signal of the observation image and the second color signal of the observation image (in light of the interpretations given herein, [0065-0066] describes the subtraction of image signals B2 from B1 in order to emphasis vessels of differing depths), and 
the observation-image-for-display processing unit assigns the second color signal of the observation image, which has been subjected to the second arithmetic processing, to the brightness signal to generate the second observation image for display (special image processor unit 67; fig 7; [0063-0068, 0093-0096], in particular, in light of the interpretations given herein, [0063] describes brightness correction processes for the B1 image and B2 image)”.
For claim 5, Aoyama disclose(s) the “endoscope system according to claim 1, wherein the observation image is a special observation image that is obtained from image pickup of an object to be observed illuminated with special light including blue light or violet light of which a wavelength range is narrowed, green light, and red light ([0048 describes the use of violet light along with green and red light for special imaging])”.
For claim 6, Aoyama disclose(s) the “endoscope system according to claim 2, wherein the observation image is a special observation image that is obtained from image pickup of an object to be observed illuminated with special light including blue light or violet light of which a wavelength range is narrowed, green light, and red light ([0048 describes the use of violet light along with green and red light for special imaging])”.
For claim 7, Aoyama disclose(s) the “endoscope system according to claim 3, wherein the observation image is a special observation image that is obtained from image pickup of an object to be observed illuminated with special light including blue light or violet light of which a wavelength range is narrowed, green light, and red light ([0048 describes the use of violet light along with green and red light for special imaging])”.
For claim 8, Aoyama disclose(s) the “endoscope system according to claim 5, wherein the violet light has a central wavelength in a range of 405± 10 nm ([0047])”.
For claim 9, Aoyama disclose(s) the “endoscope system according to claim 1, wherein the first color signal is a blue color signal and the second color signal is a green color signal”.
For claim 10, Aoyama disclose(s) the “endoscope system according to claim 2, wherein the first color signal is a blue color signal and the second color signal is a green color signal ([0093] describes the BG image signal as the first image signal to be outputted by the B pixel and a GG image signal as the second image signal to be outputted by the G pixel)”.
For claim 11, Aoyama disclose(s) the “endoscope system according to claim 3, wherein the first color signal is a blue color signal and the second color signal is a green color signal ([0093] describes the BG image signal as the first image signal to be outputted by the B pixel and a GG image signal as the second image signal to be outputted by the G pixel)”.
For claim 12, Aoyama disclose(s) the “endoscope system according to claim 5, wherein the first color signal is a blue color signal and the second color signal is a green color signal ([0093] describes the BG image signal as the first image signal to be outputted by the B pixel and a GG image signal as the second image signal to be outputted by the G pixel)”.
For claim 13, Aoyama disclose(s) the “endoscope system according to claim 8, wherein the first color signal is a blue color signal and the second color signal is a green color signa ([0093] describes the BG image signal as the first image signal to be outputted by the B pixel and a GG image signal as the second image signal to be outputted by the G pixel)l”.
For claim 14, Aoyama disclose(s) the “endoscope system according to claim 1, wherein first layer blood vessels are emphasized in the first observation image for display and second layer blood vessels present at a position deeper than the first layer blood vessels are emphasized in the second observation image for display ([0093] describes the BG image signal as the first image signal and GG image signal as the second image signal emphasizing the shallow and deeper layer vessels respectively)”.
For claim 15, Aoyama disclose(s) the “endoscope system according to claim 14, wherein the first layer blood vessels are superficial blood vessels and the second layer blood vessels are medium-deep blood vessels ([0093] describes the BG image signal as the first image signal and GG image signal as the second image signal emphasizing the shallow and deeper layer vessels respectively)”.
For claim 16, Aoyama disclose(s) the “endoscope system according to claim 1, wherein the display control unit causes the first observation image for display and the second observation image for display to be displayed while the first observation image for display and the second observation image for display are switched at an interval of two or more frames (in light of the interpretations given herein, modified Aoyama discloses automatic switching between two observation images: Matsuura [0062])”.
For claim 17, 
Aoyama disclose(s) a “method of operating an endoscope system, the method comprising: 
an image acquisition step (image signal obtaining section 53 as part of processor device 16; fig 2; [0057]) of causing a processor (processor device 16; fig 1, 2; [0044]) to acquire an observation image; 
an image generation step of causing the processor to generate an observation image for display (special image processor unit 67; fig 7; [0063-0068, 0093-0096]) including a brightness signal on the basis of the observation image, to assign a first color signal of the observation image to the brightness signal to generate a first observation image for display, and to assign a second color signal of the observation image to the brightness signal to generate a second observation image for display ([0093] describes a broadband green light G including a first illumination light to be used in a special observation mode and a second illumination light for additional processing, including selectively enhancing vessels at different depths); and 
a display step (video signal generator 68; fig 2; [0057]) of causing the processor to cause a display to display the first observation image for display and the second observation image for display”.
Aoyama does not disclose
a display control unit that causes a display to “automatically switch and” display the first observation image for display and the second observation image for display.  
Matsuura teaches in the same field of endeavor, automatically switching from a normal light image to a special light image [0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Matsuura into the invention of Aoyama in order to configure the endoscope system e.g. as claimed because it allows viewing multiple images with having to manually toggle the views.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795